Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to Applicant’s argument filed on 03/02/2021.
Status of claims
Claims 1-20 are pending. Claims 1-20 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “collecting data on a computer from one or more computerized sources communicating with the computer via a communications network, the collected data related to user access of the IT infrastructure. Based on the collected data, a machine learning model for authenticating a request from a client device to access the computer system within the IT infrastructure is created, the request specifying a user identifier. Upon processing at least the user identifier as an input to the machine learning model and determining to grant the request based on an output of the machine learning model, an access credential corresponding to the user identifier is generated and provided to the client device”; in combination with all the elements of each independent claim as amended by Applicant on 03/02/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491